DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 12/23/2021 with respect to the rejection of claims 13 and 14 under 35 USC 112b have been fully considered and are persuasive.  The rejection of claims 13 and 14 under 35 USC 112b of has been withdrawn.
Applicant's arguments filed with respect to amended claim 1 being novel over the prior art have been fully considered but they are not persuasive.   Although examiner relied upon Ballantyne for the rejection of claim 3 in the non-final Office action, Koefelda is used to reject the limitations in this final Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 4, 15 and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koefelda (US 2012/0241349).
As for claims 1, 2, 4, 15 and 20-22, Koefelda shows a vegetation tray (abstract, bakery goods) comprising: a base, the base (12) formed from a thin wall having a plurality of spaced peaks and valleys (12, fig. 1); a plurality of apertures in the base (fig. 1, illustrated but not identified by item number), the apertures being disposed along the peaks and valleys and the apertures enabling passage of air for drying vegetation on the tray (fig. 1, illustrated but not identified by item number); and a boundary wall (18) extending from and surrounding the base, a distal end of the boundary wall defining an open end of the vegetation tray (fig. 1); a lip comprising a substantially planar surface and projecting substantially perpendicularly from the distal end of the boundary wall (illustrated tops towers 30, fig. 1); an indexing member (angled legs that terminate at the lip, 30) disposed on the lip (angled legs washout at the lip) and configured to receive a second vegetation tray in an inverted, stacked arrangement upon the vegetation tray such that the respective lips of the vegetation tray and the second vegetation tray are positioned next to one another (30, fig. 1, in stack formation illustrated in fig. 3); wherein the indexing member includes a projection or recess for mating with a respective indexing member of the second vegetation tray for enabling the inverted stacked arrangement of the second vegetation tray upon the vegetation tray (30, fig. 1, illustrated projecting inward); further comprising a plurality of apertures in the boundary wall (44, fig. 1); wherein a plurality of trays are stackable one on top of another with adjacent bases nesting with one another (fig. 4); wherein the boundary wall includes 
As for claims 23-25, Koefelda shows a vegetation tray comprising: a base, the base form from a thin wall, the base having a configuration devoid of horizontally planar sections (46, 48, fig. 1); a plurality of apertures in the base, the apertures being continuous along the peaks and valleys (illustrated fig. 1 but not identified by item number) and the apertures enabling passage of air for drying vegetation on the tray (fig. 1); and a boundary wall extending from the base (18, 20), a lip (30, fig. 1) projecting from an extending end of the boundary wall (18, 20, fig. 1) wherein an additional like vegetation tray can be stacked on the tray in an inverted orientation such that the respective lips of the trays are positioned next to one another (fig. 4); wherein the base provides line or point contact with vegetation on the base (46, 48, fig. 1); wherein the base includes a plurality of peaks and valleys (46, 48, fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koefelda as applied to claim 1 above.
Koefelda discloses the claimed invention except for expressly disclosing the peaks are spaced from one another with a distance between apexes being from 1/4 to 3 inches.  Fig. 1 illustrates apexes presumed to be about 3” apart, but no dimensional values are provided for any feature of Koefelda.  However, peak spacing is a matter of design choice relevant to the size of the objects to be contained.  Fig. 2 illustrates bakery items 8 nested between peaks.  The distance between peaks can be increased or decreased depending on the size and nature of the articles to be contained.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Koefelda with the peaks are spaced from one another with a distance between apexes being from 1/4 to 3 inches because to do so would be an obvious matter of design choice.   
Claims 6-8, and 17-19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Koefelda as applied to claims 1 and 23 above, and further in view of Chiu (US 2021/0178398).
Koefelda discloses the claimed invention except for an identification feature communicating a status of the tray; wherein the identification feature comprises a plaque including one or more visual indications including at least one of color orientation or physical configuration indicating the status; further comprising a receptacle on the lip for receiving an identification feature communicating status of the tray; further comprising a vegetation verification member on the boundary wall; wherein the tray includes indicia for providing the status of the tray to a user; wherein the indicia may . 
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koefelda as applied to claim 1 above, and further in view of Proctor (US 1,708,588).
Koefelda discloses one or more vegetation trays according to claim 1 (see rejection of claim 1) and the claimed invention except for a frame, one or more tray receiving receptacles on the frame.  Proctor teaches a frame, one or more tray receiving receptacles on the frame (fig. 1) in order to process a plurality of trays simultaneously for increased production capacity.  Koefelda would benefit equally from processing a plurality of trays simultaneously for increased production capacity.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Koefelda with a frame, one or more tray receiving receptacles on the frame as taught by Proctor in order to process a plurality of trays simultaneously for increased production capacity. 
Claims 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koefelda as applied to claims 1 above and further in view of Proctor.
Koefelda discloses a method of drying vegetation comprising a plurality of tray receiving receptacles (fig. 4); providing an equal plurality of trays according to claim 1 (fig. 4); placing vegetation on the plurality of trays; manipulating the plurality of trays; reorganizing the vegetation by the manipulations to enhance drying of the vegetation ([0027], rotation of trays); the manipulation step further comprising rotating, inverting or                                                   shifting the plurality of trays ([0027], rotation of trays); wherein during inverting, positioning a like tray lip to lip and moving the vegetation from one tray to the like tray (inverting not the rejected feature of claim 13) and the claimed invention except for providing a rack including a plurality of tray receiving receptacles; providing an equal . 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koefelda in view of Proctor as applied to claims 10 above and further in view of Chiu.
Koefelda discloses the claimed invention except for identifying the status of the vegetation in the plurality of trays positioned on the rack; further identifying the status of the plurality of trays after manipulation of the plurality of trays.  Chiu teaches identifying the status of the vegetation in the plurality of trays positioned on the rack (107, [0013], “color indicators”); further identifying the status of the plurality of trays after manipulation of the plurality of trays (107, fig. 2, [0013]) in order to facilitate improved process control.  Koefelda would benefit equally from facilitating improved process control.  It would have . 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Koefelda as applied to claim 1 above, and further in view of Huntinghouse (US 2016/0242384).
Koefelda discloses the claimed invention except for an antimicrobial additive associated with the tray.  Huntinghouse teaches an antimicrobial additive associated with the tray [0067] in order to prevent the development of harmful bacteria.  Koefelda would benefit equally from preventing the development of harmful bacteria.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Koefelda with an antimicrobial additive associated with the tray as taught by Huntinghouse in order to prevent the development of harmful bacteria. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762